 

Exhibit 10.4

 

JOINDER TO CREDIT AGREEMENT

 

This JOINDER TO CREDIT AGREEMENT (this “Joinder”) dated as of this 24th day of
June, 2013 from TRIO MERGER CORP., a Delaware corporation (“Trio”), to MC ADMIN
CO LLC, as Administrative Agent for the several financial institutions from time
to time party to the Credit Agreement (as defined below) (collectively, the
“Lenders”).

 

WITNESSETH THAT:

 

WHEREAS, SAExploration Holdings, Inc., a Delaware corporation (“Parent”),
SAExploration, Inc. (“SAE”), a Delaware corporation, SAExploration Seismic
Services (US), LLC, a Delaware limited liability company (“Seismic”), and NES,
LLC, an Alaska limited liability company (“NES” and collectively with SAE and
Seismic, the “Borrowers”), the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of November 28, 2012 (as the same
has been and may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified, including without limitation joinders
thereto which add additional parties as Guarantors thereunder, being hereinafter
referred to as the “Credit Agreement”; capitalized terms used but not defined
herein but defined in the Credit Agreement shall have the meanings set forth in
the Credit Agreement), whereby the Administrative Agent and the Lenders have
agreed to provide certain credit facilities and financial accommodations to the
Borrowers thereunder; and

 

WHEREAS, Parent entered into that certain Agreement and Plan of Reorganization
on December 10, 2012, as amended, by and among Parent, Trio, Trio Merger Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Trio (“Merger Sub”),
and CLCH, LLC, an Alaska limited liability company, pursuant to which Parent
will be merged with and into Merger Sub, with Merger Sub being the surviving
entity (the “Trio Merger”), and in connection with the Trio Merger, Trio will
change its name to “SAExploration Holdings, Inc.” and Merger Sub will change its
name to “SAExploration Sub, Inc.”; and

 

WHEREAS, Trio desires that it be joined as a party to the Credit Agreement upon
consummation of the Trio Merger;

 

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrowers by the
Lenders from time to time, Trio hereby agrees as follows:

 

1.          Trio acknowledges and agrees that, effective upon the date (the
“Effective Date”) on which there shall have occurred both (a) consummation of
the Trio Merger and (b) receipt by the Administrative Agent of a copy of this
Agreement, duly executed by Trio, all references in the Credit Agreement and the
other Credit Documents to the term “Parent” shall be deemed, with respect to all
periods from and after the Effective Date, to include Trio. Without limiting the
generality of the foregoing, as of the Effective Date Trio hereby repeats and
reaffirms all covenants, agreements, representations and warranties of Parent
contained in the Credit Agreement and the other Credit Documents with respect to
all periods from and after the Effective Date.

 

 

 

 

2.          Trio further acknowledges and agrees that it has the obligations of
Parent under the Parent Guaranty as well as under the Credit Agreement and the
other Credit Documents to which Parent is a party, effective upon the Effective
Date. All references in the Credit Agreement, and in the other Credit Documents
to which Parent is a party, to the term “Guarantor” or “Guarantors”, except for
references to any Subsidiary Guarantor, shall be deemed to include Trio,
effective upon the Effective Date. Without limiting the generality of the
foregoing, Trio hereby repeats and reaffirms all covenants, agreements,
representations and warranties of Parent contained in the Guaranty, the Credit
Agreement and the other Credit Documents to which Parent is a party with respect
to all periods from and after the Effective Date, except that it is acknowledged
that (a) pursuant to the Trio Merger, Parent is merging with and into Merger
Sub, and Merger Sub will be the surviving entity obligated as a Credit Party
under the Credit Documents to which Parent is a party, and (b) Merger Sub and
Trio are changing their names in connection with the Trio Merger, as described
in the recitals above.

 

3.          Except as specifically modified hereby, or otherwise in accordance
with the terms hereof, all of the terms and conditions of the Credit Agreement
and other Credit Documents shall remain unchanged and in full force and effect.

 

4.          Trio agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent may
deem reasonably necessary or proper to carry out more effectively the purposes
of this Joinder.

 

5.          No reference to this Joinder need be made in the Credit Agreement or
in any other Credit Document or any other document or instrument (a “Referring
Document”) making reference to the Credit Agreement or any such other Credit
Document in order for this Joinder to be effective from and after the Effective
Date. Any reference to the Credit Agreement or any other Credit Documents in any
Referring Document shall be deemed a reference to the Credit Agreement, or other
Credit Documents, as applicable, as modified hereby.

 

6.          This Joinder and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the law of the State of
New York.

 

7.          This Joinder may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. A set of counterparts executed by all the parties hereto
shall be lodged with the Borrowers and the Administrative Agent. Delivery of an
executed counterpart of this Joinder by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

2

 

 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

  TRIO:      

TRIO MERGER CORP., a Delaware

corporation

      By: /s/ David D. Sgro   Name:  David D. Sgro   Its:        CFO

 



 

 

 

Acknowledged and accepted as of the   year and date first written above:      
ADMINISTRATIVE AGENT:       MC ADMIN CO LLC, as Administrative Agent         By:
/s/ Ashok Nayyar   Name: Ashok Nayyar   Its: Authorized Signatory  

 



 

